Requestor: Elizabeth Newman, Esq., Assistant County Attorney County of Cattaraugus 303 Court Street Little Valley, New York 14755
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether an individual may run for two offices simultaneously even though he would be ineligible to hold both offices at the same time because they are incompatible.
Section 6-122 of the Election Law provides that a person may not be designated or nominated for a public office who is ineligible to be elected to such office or who, if elected, will not at the time of commencement of the term of office meet the constitutional or statutory qualifications for the office.
This provision has been applied to prohibit a person from running for two public offices where he would be prohibited from holding both offices simultaneously because of statutory incompatibility. Matter of Brayman vStevens, 54 Misc.2d 974 (Sup Ct Dutchess Co), affd, 28 A.D.2d 1090 (2d Dept 1967).
We conclude that the Election Law prohibits a person from simultaneously running for two public offices where he would be prohibited from holding both offices at the same time.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of the views of this office.